ON THE MERITS                          (20 P.2d 384)
Department 2.
Action by Callie B. Heider against William Unicume, for whom Charles Unicume, as administrator of the *Page 417 
estate of William Unicume, deceased, was substituted, and another. From judgment for named defendant, plaintiff appeals.
AFFIRMED.
This action was brought by plaintiff against defendant William Unicume and L.M. Kramer for an alleged balance due on a promissory note for $2,500 dated November 11, 1929, payable to plaintiff in monthly instalments of not less than $75 and signed by the defendants. The cause was tried to the court and jury, and a judgment was rendered in favor of defendant Unicume. After the entry of the judgment and before notice of appeal by plaintiff, William Unicume died and his brother, Charles Unicume, as administrator of his estate, was substituted as defendant.
The note is in the usual form of instalment note, with the following typewritten after the printed matter and before the signatures: "L.M. Kramer acknowledges a personal liability hereon of $1,000". The defendant Unicume denied the allegations of the complaint except the payment of $1,521.25, and affirmatively pleaded three defenses: (1) fraud; (2) lack of consideration; and (3) duress and coercion. At the trial the defense based on fraud was, by the court, taken from the jury. In the second defense, that of lack of consideration, the defendant Unicume after setting forth a copy of the note alleged that "no consideration existed or exists for the execution of said instrument". When the case was called for trial the defendant Unicume asked and was granted permission *Page 418 
to amend that portion of the answer last above quoted, by changing the word "execution" to "signing". Plaintiff assigns the allowance of this amendment as error. Under section 1-906, Oregon Code 1930, the granting of permission to make this amendment was within the discretion of the trial court. The plaintiff did not request a continuance, and so far as the record shows was not in any way prejudiced by the amendment. Moreover, the trial judge instructed the jury that the defendant Unicume "admitted that the note was executed and delivered". No error was committed by the court in permitting the amendment.
The next assignment of error urged by the appellant is that the facts stated in the third defense are not sufficient to constitute a defense based on duress or coercion. It is contended that the acts relied upon in pleading such a defense are not specifically set forth, and that it is not alleged that defendant Unicume believed or was led to believe that he would be prosecuted if he did not sign the note in question, or that he was promised immunity from prosecution in consideration for signing the note.
The allegations of this answer relating to coercion and duress are thus set out:
"That on November 11, 1929, and at the time of the alleged signing of the instrument attempted to be described in plaintiff's complaint, this defendant Wm. Unicume was in an intoxicated condition, all of which said Otto W. Heider and said Kramer and said plaintiff well knew; the said plaintiff and her said agents took advantage of the condition of this defendant as hereinafter alleged, the same L.M. Kramer as agent for said Heider brought defendant to the office of said Heider for the purposes hereinafter set forth.
"That at the time of the signing of said note, said Otto W. Heider claimed to be acting for and on behalf *Page 419 
of one Ida French and A.H. French, her husband, and while this defendant was thus in an intoxicated condition, the said plaintiff and her agents directly accused this defendant of having committed the crime of adultery by then and there accusing this defendant Wm. Unicume of having sexual intercourse with one Ida French at that time and now and at all times being the wife of A.H. French, in Lincoln county, Oregon, and accusing this defendant of having committed said act some time in the year 1928 and prior thereto. That said plaintiff and her said agents then and there threatened to criminally prosecute this defendant for such alleged crime of adultery, and then and there threatened to arrest, prosecute and imprison this defendant, for such alleged crime of adultery, and for avoiding prosecution on such alleged felony charge, this defendant signed the aforesaid note, and not otherwise.
"That this note, contract or agreement above set forth was without any consideration whatsoever; and no consideration existed or exists for the execution or signing of said agreement. That this defendant signed said instrument wholly at the instigation of said plaintiff, said Otto W. Heider and said Kramer, and by reason of the fear of such criminal prosecution and such imprisonment. That said defendant Kramer is insolvent, and was and is an agent on behalf of said Heider and induced this defendant to sign said note; but this defendant did not know that said Kramer was acting for and on behalf of said plaintiff and said Otto W. Heider".
  In the case of Guinn v. Sumpter Valley Railway Co., 63 Or. 368
(127 P. 987), this court, considering a plea of duress, said:
"A comprehensive definition of duress is expressed by Mr. Justice Cooley in Hackley v. Headley, 45 Mich. 569, at page 574 (8 N.W. 511, 512): `Duress exists when one by the unlawful act of another is induced to make a contract or perform some act under circumstances *Page 420 
which deprive him of the exercise of free will'. See 10 Am. 
Eng. Ency. Law (2 Ed.) 321. Duress per minas exists when a person is induced to perform an act to avoid a threatened and impending calamity. 10 Amer.  Eng. Ency. Law (2 Ed.) 324. It is said that the fear of imprisonment is sufficient to constitute duress, `for the law has a special regard for the safety and liberty of a man'. To constitute duress by a threat of imprisonment for a supposed crime, there must be a threat importing an alleged wrongful imprisonment, or a resort to a criminal prosecution for an improper purpose or from a wrongful motive, accompanied by such circumstances as would indicate a prompt or immediate execution of the threat. 9 Cyc. 446. The courts differ on the question as to whether threatened lawful imprisonment constitutes duress. If the threatened imprisonment is unlawful, duress exists. If the threat is of lawful imprisonment but it is unlawfully used to obtain the contract, duress exists. Page, Contracts, § 252".
In the case of Port of Nehalem v. Nicholson, 122 Or. 523
(259 P. 900), this court remarked:
"The ultimate question, after all, to be determined is whether the implied threat made to defendant that Rowe would be sent to the penitentiary if something were not done to take care of the shortage had the effect of depriving him of the free exercise of his will. Did he indorse those notes voluntarily or was his consent to do so obtained through coercion? If, under all the circumstances, he was not in a position to exercise his will in the premises, then there was lacking one of the essential elements of a contract. There was no meeting of the minds. * * * In the light of the record, we are not prepared, as a matter of law, to say that defendant's indorsement of the notes was not obtained through duress".
The allegations of the answer hereinbefore quoted are to the effect that Kramer as agent for the plaintiff brought this defendant to the office of Otto W. *Page 421 
Heider, an attorney at Sheridan, Oregon, and while there this defendant was accused of committing the crime of adultery during the year 1928 and prior thereto; that while defendant was in said office plaintiff and her agents threatened him with criminal prosecution for the alleged crime of adultery, "and then and there threatened to arrest, prosecute and imprison him"; that in order to avoid such prosecution "this defendant signed the aforesaid note, and not otherwise"; and that he signed the note "at the instigation of said plaintiff, said Otto W. Heider and said Kramer, and by reason of fear of such criminal prosecution and such imprisonment".
No motion was filed to make this answer more definite and certain, nor was the sufficiency thereof tested by demurrer. The plaintiff was fully advised of the acts which Unicume contended amounted to duress and coercion and the answer was sufficient to permit the introduction of evidence pertaining to this defense.
Although plaintiff in her reply did not plead that defendant Unicume had ratified the transaction by making payments aggregating $1,521.25 over a period of some 15 months, nevertheless she contends that since such payments were made and that fact is alleged in defendant's answer she is entitled by reason thereof to avail herself of this defense.
The crime of which defendant was accused was a felony and, as it was alleged to have been committed in 1928, the statute of limitation did not expire until three years thereafter. Defendant Unicume was a bachelor and could have been prosecuted on complaint of A.H. French, the husband of Ida French. The note sued upon was made in November, 1929, and the last payment was in February, 1931. *Page 422 
The question of ratification is concisely treated in 9 R.C.L., page 725, § 15, as follows:
"A contract entered into under duress being, as has been said, generally considered not void but merely voidable, it is, like other voidable contracts, valid until it is avoided by the person entitled to avoid it, and may be ratified by such person after the duress has been removed. Where it is sought to avoid a contract on the ground of duress the person seeking such avoidance should proceed within a reasonable time after the removal of the duress, and if he remain silent for an unreasonable length of time, or if he retain property which he may have acquired under the contract, or otherwise recognize the validity of the contract, he may be held to have elected to waive the duress and ratify the contract. It has been held, however, that to constitute an affirmance, the conduct of the injured party must be such as to indicate an intention to condone the wrong, and a purpose to abide by its consequences, and the influence of the duress must be removed before conduct becomes voluntary. The fact that the act which was done under duress is not repudiated within a space of two years will not amount to a ratification where it appears that at no time during the two years was the duress removed. A resignation of public office, procured by coercion and duress, is voidable, and may be repudiated; and a refusal, immediately subsequent to the resignation, to surrender the office, is a sufficient repudiation".
See, also, Brown v. Worthington, 162 Mo. App. 508
(142 S.W. 1082); Leflore County v. Allen, 80 Miss. 298 (31 So. 815); St.Louis, etc., R. Co. v. Gorman, 79 Kan. 643 (100 P. 647, 28 L.R.A. (N.S.) 637); Bryant v. Levy, 52 La. Ann. 1649 (28 So. 191).
In the case of Kohler  Chase Co. v. Savage, 86 Or. 639
(167 P. 789), regarding the matter of ratification, this court said:
"It will be remembered that the note was executed April 2, 1913. It appears that two payments were indorsed *Page 423 
on the note in June of that year amounting to $282, the greater part of which sum of money was furnished by J.F. Savage. It is not disclosed by the bill of exceptions when L.F. Savage's embezzlement of the plaintiff's money began or was terminated. The offense was a felony, against the prosecution of which the statute of limitations ran in three years: section 1377, L.O.L. Evidently the crime was not thus barred April 2, 1913, when the note was executed. Whether such limitation had expired in June of that year when J.F. Savage made partial payments on the note can not be determined from the transcript before us, which does not purport to contain all the testimony given at the trial. It is reasonable to infer that such payments were made before the statute had run, and that the alleged duress continued, if it existed, until the limitation expired".
It cannot be said as a matter of law that by making payments on the note Unicume ratified the transaction, as it does not appear that any of the payments were made after the duress was removed.
Assignments of error IV and V are based upon the refusal of the court to give plaintiff's requested instructions Nos. 5 and 6, reading as follows:
"You are further instructed that it is not necessary that there be a full consideration of $2,500 shown to support the note as any valuable consideration in any sum is sufficient, $1 would be sufficient consideration for the execution of the note.
"The settlement and release of a valid claim against defendant, Wm. Unicume, would be a sufficient consideration to support the note sued on".
The court, after instructing the jury that since it was admitted that the note was executed and delivered by the defendant there was a disputable presumption of law that the note was executed and delivered for a *Page 424 
valuable consideration and that the defendant Unicume had the burden of proof to show want of consideration, further said:
"Now, ladies and gentlemen, while we are on this subject of consideration, it is suggested that consideration for the note need not be money only, passing from one to the other, for considerations other than money may be valuable and sufficient to sustain the contract or a note.
"Want of consideration means the absence of price or compensation which may be of value to the maker or of benefit to the payee in the note; it is the want of benefit to the party promising to pay, or a loss to the person to whom the promise is made. It is the absence of value, be it money, property detriment or the want of mutual promises. In other words, if the defendants obtained nothing for the execution and delivery of the note by way of money, price or the equivalent of money or a benefit or a promise of gain or compensation of any character, there would be want of consideration".
The court further instructed the jury that the law encourages settlement of legal disputes, "and if French, by his counsel or personally, and the defendant Unicume met and discussed their controversy arising from the supposed wrongs of one against the other, and fairly agreed upon French's claim for damages against Unicume and the settlement finally culminating in the defendant's voluntarily executing and delivering the note in suit as the evidence of the amount agreed upon in liquidation of the amount of damages sustained by French, and that the obligation should be executed and delivered to plaintiff, Callie B. Heider, for that purpose, the note would be supported by a sufficient consideration". The court then went into the question of consideration with more detail, fully covering the subject in its instruction as *Page 425 
given. Inasmuch as the question of consideration was fully covered by the court in its instructions to the jury, no error was committed in refusing to give the foregoing requested instructions.
It is claimed by plaintiff that the court erred in instructing the jury "that the plaintiff ultimately has the burden of proof to prevail in the action". The original bill of exceptions reads as follows:
"Thereafter the court instructed the jury `that the plaintiff ultimately has the burden of proof to prevail in the action', to which the plaintiff duly excepted as set forth on page 184 of the transcript of testimony hereto annexed".
Thereafter the trial court, after referring to the above quoted matter, amended the original bill of exceptions by certifying:
"But the court does find now that page 184 shows that the counsel for the plaintiff used that language: `That the plaintiff ultimately has the burden of proof to prevail in the action,' and that the court gave no such instruction, but on the contrary, the court's instruction upon that issue is set forth fully at page 179 of the transcript of the evidence, and reads as follows:
"`That the party having the affirmative of the issue has the burden of proving that affirmative. The defendant comes into court and says this note is without consideration; that is an affirmative allegation. The burden of establishing that is upon the defendant. He also asserts that the note was obtained by coercion and duress. That also is an affirmative defense and the burden is on the defendant to establish that, but the burden upon the whole case is upon the plaintiff to establish her right to recover upon the note, and this burden is by a preponderance or outweighing of the testimony'". *Page 426 
We are not called upon to decide questions not before the lower court, and since the appellant does not contend that the instruction as given by the court was erroneous, there is no need to consider further this assignment of error.
At the close of the trial plaintiff moved for a directed verdict in her favor for the balance alleged due on the note, together with $125 attorney's fees, assigning as reason for the motion that there was no evidence (1) of fraud, (2) of failure of consideration, or (3) of duress and coercion; that by making payments on the note the defendant Unicume had ratified the transaction; and that defendant's answer did not state facts sufficient to constitute a defense of duress and coercion. The question of fraud was withdrawn by the court from the jury and there was ample evidence of duress and lack of consideration to warrant submitting the case to the jury. No good purpose would be served by stating what the evidence tended to prove. The other matters referred to in this motion have already been disposed of and need not be further considered.
As we find no reversible error, the judgment of the circuit court is affirmed.
RAND, C.J., BEAN and CAMPBELL, JJ., concur. *Page 427